Citation Nr: 0702851	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  03-27 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed a result of herbicide exposure.  

2.  Entitlement to service connection for a skin rash, 
claimed as a result of herbicide exposure.  

3.  Entitlement to service connection for swelling of the 
ankles and cramping of the feet.  

4.  Entitlement to service connection for tiredness and 
shortness of breath.  

5.  Entitlement to service connection for memory loss.  

6.  Entitlement to service connection for malaria.  

7.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
scar, claimed as a residual of a head injury.  

8.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
fever, claimed as a residual of ascaris infestation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1966 to April 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In July 2003, the RO denied the following claims: entitlement 
to service connection for diabetes mellitus, entitlement to 
service connection for a skin rash, entitlement to service 
connection for swelling of the ankles and cramping of the 
feet, entitlement to service connection for tiredness and 
shortness of breath, entitlement to service connection for 
memory loss, entitlement to service connection for malaria.  

The RO also determined that the veteran did not submit new 
and material evidence to reopen the previously denied claim 
of entitlement to service connection for residuals of a scar 
due to a scalp laceration (claimed as a head injury) and the 
previously denied claim of entitlement to service connection 
for ascaris infestation with fever.  

A review of the veteran's timely filed Substantive Appeal 
shows that the veteran requested a Travel Board hearing.  In 
an April 2004 correspondence, the veteran  withdrew his 
hearing request.  

Following the appeal being certified to the Board, in March 
2006, the veteran submitted additional evidence to 
substantiate his claims.  In January 2007, the veteran's 
representative submitted a statement in which he waived the 
RO's consideration of this evidence.

The issues of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for a scar, claimed as a residual of a head injury 
and whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
fever, claimed as a residual of ascaris infestation  are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record shows that the veteran served in 
the Republic of Vietnam and is presumed to have been exposed 
to an herbicide agent during his period of service; the 
medical record includes competent medical evidence of a 
current diagnosis of diabetes mellitus.  

2.  The service medical records do not include evidence of a 
skin rash; the post-service competent medical evidence of 
record does not include evidence of a currently diagnosed 
skin disorder.  

3.  The service medical records do not include evidence of an 
ankle or foot disability; the post-service medical evidence 
of record does not include evidence a disability associated 
with swelling of the ankles and/or cramping of the feet.  

4.  The service medical records do not include evidence of a 
disability associated with tiredness and shortness of breath; 
the post-service competent medical evidence of record does 
not include evidence of a disability associated with the 
veteran's complaints of feeling tired and shortness of 
breath.  

5.  The service medical records do not include evidence which 
shows that the veteran experienced memory loss during his 
period of service; the post-service competent medical 
evidence does not include evidence which shows that the 
veteran is currently diagnosed as having a disability 
associated with memory loss.  

6.  The service medical records show a diagnosis of malaria; 
however, smear tests for malaria were negative and notation 
relating malaria was not shown on service separation 
examination.  

7.  The post-service medical record does not include evidence 
which shows that the veteran is currently diagnosed as having 
malaria.  


CONCLUSIONS OF LAW

1.  The requirements to establish entitlement to service 
connection for type II diabetes mellitus have been met.  
38 U.S.C.A. §§ 1110 1112, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.307, 3.309 
(2006).  

2.  The requirements to establish entitlement to service 
connection for a skin rash, claimed as due to herbicide 
exposure have not been met.  38 U.S.C.A. §§ 1110 1112, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.303 (2006).  

3.  The requirements to establish entitlement to service 
connection for swelling of the ankles and cramping of the 
feet have not been met.  38 U.S.C.A. §§ 1110 1112, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.303 (2006).  

4.  The requirements to establish entitlement to service 
connection for tiredness and shortness of breath have not 
been met.  38 U.S.C.A. §§ 1110 1112, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303 (2006).  

5.  The requirements to establish entitlement to service 
connection for memory loss have not been met.  38 U.S.C.A. 
§§ 1110 1112, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.303 (2006).  

6.  The requirements to establish entitlement to service 
connection for malaria have not been met.  38 U.S.C.A. 
§§ 1110 1112, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

The Board notes that the United States Court of Appeals for 
Veteran's Claims (the Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
be provided "at the time" of, or "immediately after," the 
VA's receipt of a complete or substantially complete 
application for VA-administered benefits.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  This was 
accomplished by correspondence dated in April, May, and June 
2003.  

More recently, the Court found that in cases for service 
connection, the VA must notify the claimant that, should 
service connection be awarded, a disability rating and an 
effective date for the award of benefits will be assigned.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
timing notification requirements listed in 38 C.F.R. § 3.159 
should include all downstream issues of the claim.  (i.e., 
the initial-disability-rating and effective-date elements of 
a service-connection claim).  See Dingess.  

In the present appeal, although the veteran has not been 
provided notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disabilities on appeal, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  As explained below, the Board has determined that 
entitlement to service connection for a skin rash, swelling 
of the ankles and cramping of the feet, tiredness and 
shortness of breath, memory loss, and malaria is not 
warranted.  Consequently, no disability rating or effective 
date will be assigned for these disabilities.  As a result, 
there is no possibility of any prejudice to the veteran.  See 
Bernard.  

As for the claim of entitlement to service connection for 
diabetes mellitus, claimed as due to exposure to herbicide 
exposure, as explained in detailed below, the evidence shows 
that service connection is warranted for type II diabetes 
mellitus due to exposure to herbicide agents.  Given the 
favorable outcome as noted above, no conceivable prejudice to 
the veteran could result from this adjudication, even though 
the veteran has not received notice of the requirements 
necessary to establish a disability rating or an effective 
date.  In this regard, the agency of original jurisdiction 
(AOJ) will be responsible for addressing any notice defect 
with respect to the rating and effective date elements when 
effectuating the award.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

In April 2003, the RO provided the veteran with 
correspondence pertaining to the claims of entitlement to 
service connection for diabetes mellitus, a skin rash 
(claimed as heat rash), swelling of the ankles and cramping 
of the feet, and tiredness and shortness of breath.  In May 
2003, the RO provided a notice letter for the claim of 
entitlement to service connection for memory loss and the RO 
also provided the veteran a notice letter in June 2003 
pertaining to malaria; the claim involving a skin rash was 
also discussed in this notice letter.  

The Board initially concludes that, collectively, the notice 
letters complied with VA's duty to notify the veteran.  For 
example, in essence, the veteran was notified of the evidence 
that is necessary to substantiate service connection claims, 
a review of the notice letters indicates that he was informed 
of the need to submit evidence of a current disability; he 
was informed of the responsibilities imposed upon him and VA 
during the claims process; he was informed of the evidence 
that VA received in connection with the claims; and he was 
informed of where to send the information and how to contact 
VA if he had questions or needed assistance.  The veteran was 
also informed of the efforts that VA would make to assist him 
in obtaining evidence necessary to substantiate the claims.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was 
also told, in essence, to submit all evidence he had in his 
possession that was relevant to the claims.  

The record also reflects that the veteran's service medical 
records, the VA examination report, and VA outpatient medical 
treatment records have been obtained and associated with the 
claims file.  The veteran has not identified any other 
obtainable medical records or evidence pertinent to the 
claims.  The Board is similarly unaware of any outstanding 
obtainable evidence.  Therefore, the Board is satisfied that 
the VA has complied with the duty to assist requirements.  

II.  Analysis

General Applicable Law and Regulations for Establishing 
Entitlement to Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  

In order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2006).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2006).  

Presumptive service connection may be granted for certain 
chronic and tropical disease, or diseases associated with 
exposure to certain herbicide agents.  38 C.F.R. § 3.307(a).  
Service connection for certain tropical diseases, including 
malaria, will be rebuttably presumed if they are manifest to 
a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for 
certain diseases associated with exposure to certain 
herbicide agents, such as type II diabetes mellitus, if the 
disease becomes manifest to a degree of 10 percent and the 
veteran served in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975.  See 
38 C.F.R. § 3.307 (a)(6)(iii) (2006).  

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1131.  Hence, in the absence of proof of a present disability 
(and, if so, of a nexus between that disability and service), 
there can be no valid claim for service connection.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The United States Court of Veterans Appeals (Court) has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993).  This principle has been repeatedly reaffirmed by 
the Federal Circuit, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  

Entitlement to Service Connection for Diabetes Mellitus 
Claimed as a Result of Herbicide Exposure

The veteran maintains that he is entitled to service 
connection for diabetes mellitus.  His contention is that he 
served in the Republic of Vietnam during service and that he 
is presumed to have been exposed to an herbicide agent during 
his period of service.  

The Department of Defense (DD) Form 214 reveals that the 
veteran received the Combat Infantry Badge (CIB), National 
Defense Service Medal, the Republic of Vietnam Campaign 
Medal, Sharpshooter (Rifle), and the Vietnam Service Medal 
with 1 Bronze Service Star.  He served during the Vietnam era 
from April 1966 to April 1968.  The form also shows that he 
served in the United States Army Pacific (USARPAC).  

The service medical records reveal that the veteran did not 
have diabetes mellitus during his period of service.  The 
April 1966 enlistment examination report states that the 
veteran's urinalysis was negative for sugar.  The February 
1968 separation examination report also shows that the 
urinalysis was negative for sugar.  

The post-service medical records reveal a current diagnosis 
of diabetes mellitus.  In August 1972, the veteran underwent 
VA examination.  The VA examination report was negative for a 
diagnosis of diabetes mellitus.  The VA outpatient treatment 
records, dated in January and February 1999, do not provide a 
diagnosis of diabetes mellitus.  

In March 2003, the veteran presented to VA Urgent Care and 
the associated nursing note states that the veteran 
complained of symptoms associated with the "new" onset of 
diabetes mellitus.  The March 2003 physician's note states 
that the veteran has a history of diabetes mellitus.  It is 
noted that his family medical history is significant for 
diabetes mellitus and it is also noted that he experienced 
blurred vision.  The first evidence of the veteran having 
been diagnosed as having diabetes mellitus is dated in March 
2006.  The VA outpatient treatment records, dated in 2006, 
provide evidence of a definitive diagnosis of diabetes 
mellitus and reports that the veteran takes Glipizide for 
elevated blood sugar levels.  (See VA outpatient medical 
treatment records, dated from March 2006 to April 2006.).  

In view of the foregoing, the Board determines that 
requirements for entitlement to service connection for 
diabetes mellitus, claimed as due to exposure to herbicide 
agents have been met.  The evidence shows that the veteran 
served in the Republic of Vietnam within the period beginning 
on January 9, 1962 and ending on May 7, 1975.  There is no 
affirmative evidence which shows that the veteran was not 
exposed to an herbicide agent during his period of service.  
Accordingly "service in the Republic of Vietnam" is 
conceded.  

Although the service medical records do not include a 
diagnosis for diabetes mellitus, as stated above, the post-
service medical record includes a current diagnosis of 
diabetes mellitus and shows that the veteran takes medication 
for elevated blood sugar levels.  While the evidence of 
record does not expressly characterize the diagnosis of 
diabetes mellitus as type I or type II (also known as adult-
onset diabetes mellitus), the diagnosis of diabetes mellitus 
was first shown in 2006 and the veteran's DD Form 214 shows 
that he was born in 1944; therefore, it is reasonable to 
conclude that the veteran is diagnosed as having type II 
diabetes mellitus, or adult-onset diabetes mellitus.  

The Board concludes that the evidence shows that the veteran 
is presumed to have been exposed to an herbicide agent during 
his period of service in the Republic of Vietnam, that post-
service medical evidence shows that he is currently diagnosed 
as having diabetes mellitus, and that the diagnosis of 
diabetes mellitus is manifested to a compensable degree.  
Accordingly, the claim of entitlement to service connection 
for type II diabetes mellitus, claimed as due to herbicide 
exposure is granted.  

Entitlement to Service Connection for a Skin Rash, Swelling 
of the Ankles and Cramping of the Feet, Tiredness and 
Shortness of Breath, and Memory Loss

The veteran claims entitlement to service connection for a 
skin rash, claimed as due to exposure to herbicide agents.  
He essentially claims that he is now experiencing swelling of 
the ankles and cramping of the feet, tiredness and shortness 
of breath, and memory loss due to service.  

The service medical records do not show that the veteran 
received medical treatment for a skin rash, swelling of the 
ankles and cramping of the feet, a condition associated with 
tiredness and shortness of breath, or memory loss.  The April 
1966 service induction examination report was normal.  The 
contemporaneous report of medical history indicates that the 
veteran did not have any complaints.  Service medical records 
do not reveal evidence of the veteran having incurred a 
disability, or any kind of condition, which is associated 
with a rash, the ankles, the feet, feeling tired, shortness 
of breath, or memory loss.  The records show that the veteran 
was hospitalized for 10 days during service, but the 1967 
Narrative Summary report shows that the hospitalization is 
unrelated to a skin rash, the ankles, the feet, tiredness, 
shortness of breath, or memory loss.  The February 1968 
service separation examination report was normal.  A review 
of the February 1968 report of medical history shows that the 
veteran reported having "good health."  There were no 
reports of medical problems.  

The post-service medical record is without any reference to a 
skin rash, swelling of the ankles and cramping of the feet, 
tiredness and shortness of breath, and memory loss.  The 
veteran was examined in August 1972.  The VA examination 
report noted that the veteran had not received medical 
treatment from a doctor or hospital since his separation from 
service.  With the exception of a diagnosis of headache and 
vertigo, migraine type, the examination was essentially 
normal.  There were no findings of a rash during the 
examination.  

The VA outpatient medical treatment records do not include 
any reports or findings of symptoms which are associated with 
a disability of the ankles or feet, shortness of breath, or 
memory loss.  (See the VA medical outpatient treatment 
records, dated in January 1999, February 1999, March 2003, 
and from March to April 2006).  

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110.  Hence, in the absence of competent 
evidence that the veteran is diagnosed as having a disability 
manifested by swelling of the ankles and cramping of the 
feet, tiredness and shortness of breath, and memory loss, 
there can be no valid claim for service connection.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

With respect to the claim for a skin rash, the evidence 
suggest that the veteran currently has a skin rash 
disability, as he is prescribed medication to treat a skin 
rash.  He is prescribed various topical medications to treat 
a skin rash.  (See pharmacy and medical reports printed in 
April 2006).  There is no competent medical evidence showing 
that the veteran's current skin rash is related to service.  
As previously noted the veteran's service medical records are 
negative for a chronic skin rash disability and no medical 
professional has link his current skin rash disability to 
service.  Additionally, the law does not provide presumptive 
service connection for the veteran's skin rash based on 
exposure to Agent Orange.  (See 38 C.F.R. § 3.309(e))

The Board does not doubt the sincerity of the veteran's 
assertion of having incurred a skin rash, a disability 
associated with the ankles and feet, tiredness and shortness 
of breath, and memory loss as a result of service.  However, 
as a layman without the appropriate medical training and 
expertise, he is not competent to provide a probative opinion 
on a medical matter, to include the diagnosis of a specific 
disability or opinion as to the origins of a specific 
disability.  See Bostain v. West , 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

In the absence of evidence which shows that the veteran is 
currently diagnosed as having any of the aforementioned 
claimed conditions/disabilities due to service, the Board 
finds that the preponderance of the evidence is against the 
claims of service connection for a skin rash disability, a 
disability manifested by swelling of the ankles and cramping 
of the feet, tiredness and shortness of breath, and memory 
loss.  38 U.S.C.A. § 1110 (West 2002).  As the preponderance 
of the evidence is against the claims, the benefit of the 
doubt doctrine is not for application in the instant case.  
See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Thus, the claims are denied.  

Entitlement to Service Connection for Malaria

The veteran asserts that he was diagnosed as having malaria 
during his period of service.  The service medical records 
show a diagnosis of malaria; however malaria smear tests were 
negative.  (See August 1967 reports).  The February 1968 
service separation examination report was normal.  A review 
of the February 1968 report of medical history shows that the 
veteran reported having "good health."  There were no 
reports of medical problems.  

The post-service medical record is without any reference to a 
diagnosis of malaria or any residuals of malaria.  The 
veteran was examined in August 1972.  The VA examination 
report noted that the veteran had not received any medical 
treatment from a doctor or hospital since the time of his 
separation from service.  With the exception of a diagnosis 
of headaches and vertigo, migraine type, the examination was 
essentially normal.  The VA outpatient medical treatment 
records do not include evidence of a diagnosis of malaria or 
a diagnosis of any residuals of malaria.  (See VA outpatient 
medical treatment records, dated in January 1999, February 
1999, March 2003, and from March to April 2006).  

In conclusion, the Board emphasizes that Congress has 
specifically limited entitlement to service connection for 
disease or injury to cases where such incidents have resulted 
in a disability.  See 38 U.S.C.A. §§ 1110.  Hence, in the 
absence of competent evidence that the veteran is currently 
diagnosed as having malaria, there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The Board does not doubt the sincerity of the veteran's 
assertion of having malaria or residuals of malaria due to 
service.  However, as a layman without the appropriate 
medical training and expertise, he is not competent to 
provide a probative opinion on a medical matter, to include 
the diagnosis of a specific disability or opinion as to the 
origins of a specific disability.  See Bostain v. West , 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

In the absence of evidence which shows that the veteran is 
currently diagnosed as having malaria or any residuals of 
malaria which are due to service, the Board finds that the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 1110 (West 2002).  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, 
the claim is denied.  


ORDER

Entitlement to service connection for type II diabetes 
mellitus, claimed a result of herbicide exposure is granted.  

Entitlement to service connection for a skin rash, claimed as 
a result of herbicide exposure is denied.  

Entitlement to service connection for swelling of the ankles 
and cramping of the feet is denied.  

Entitlement to service connection for tiredness and shortness 
of breath is denied.  

Entitlement to service connection for memory loss is denied.  

Entitlement to service connection for malaria is denied.  


REMAND

In October 1972, the RO denied the claim of entitlement to 
service connection for a cut on the head and fever, 
essentially, because the evidence did not show that the 
veteran had a scar and that the veteran's fever was a result 
of ascaris infestation which resolved with no residuals after 
a period of 10 days.  

The veteran was notified of the RO's October 1972 denial of 
the claims by correspondence, dated in November 1972.  The 
veteran did not submit a timely Notice of Disagreement (NOD).  
Therefore, the RO's October 1972 decision is final.  The 
veteran filed a claim to reopen the finally decided claims in 
1993.  By rating decision, dated in July 1993, the RO denied 
the claim of entitlement to service connection for a head 
injury and entitlement to service connection for a fever, 
noting that new and material evidence had not been received 
to reopen the claims.  The veteran was notified of the 
denials and he did not file a timely NOD.  Thus, the July 
1993 decision is also final.  This is also the last 
unappealed decision of record.  

Thereafter, VA received the veteran's claim to reopen the 
previously denied, and finally decided claims.  As noted on 
the cover page of this decision, these claims have been 
appropriately phrased as whether new and material evidence 
has been received to reopen the finally decided claim of 
entitlement to service connection for a scar, claimed as 
residuals of a head injury and whether new and material 
evidence has been received to reopen the finally decided 
claim of entitlement to service connection for fever, claimed 
as residuals of ascaris infestation.  

As for the notice provided to the veteran, there are three 
notice letters of record.  Neither of these letters, however, 
satisfies the notice requirements for new and material 
evidence claims.  (See VA notice letters dated in April, May, 
and June 2003).  Recent development in case law states that 
VA is obligated to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim, to look at the bases for the denial in the 
prior decision, and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection which were found insufficient in the previous 
denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Consequently, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  A review of 
the notice letters of record shows that the veteran was not 
provided with information which notified him of the type of 
evidence that will be considered both new and material to the 
claims and the letters did not describe what evidence is 
necessary to substantiate that element or elements required 
to establish service connection which were found insufficient 
in the previous denials.  See Kent.  On remand, provide the 
veteran with such notice.  

In Dingess v. Nicholson 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
upon receipt of an application for a service-connection 
claim, VA must inform the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is granted.  A review of the 
record shows that the veteran was not provided with notice of 
the type of evidence that is necessary to establish a 
disability rating and an effective date in the event that the 
previously decided claims for service connection are reopened 
and granted.  Given the foregoing, the Board finds that the 
requirements set forth in Dingess have not been met.  On 
remand, provide the veteran with such notice.  

In view of the foregoing, on remand, provide the veteran with 
the proper notice as required by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159 and which is consistent with the provisions 
of the decision in Kent and the provisions of the decision in 
Dingess.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a notice 
letter which is consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  
The notice letter must describe the 
information and evidence not of record 
that is necessary to substantiate the 
claims to reopen the finally decided 
service connection claims.  The notice 
letter should inform the veteran about 
the information and evidence that VA will 
seek to provide; the information and 
evidence the veteran is expected to 
provide; and the notice letter should 
request or tell the veteran to provide 
any evidence in the veteran's possession 
that pertains to the claims.  

To satisfy the notice requirements for 
finally decided service connection 
claims, the notice letter must state the 
bases for the final decisions and 
describe what evidence would be necessary 
to substantiate that element or elements 
required to establish service connection 
that were deficient in the final 
decisions.  

The veteran should also be informed that 
material evidence consists of a competent 
medical opinion which links a current 
diagnosis of a scar located on the 
veteran's head, as well as fever, claimed 
as a residual of ascaris infestation, to 
his period of service.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

2.  The RO should readjudicate the claims 
and verify that the requested development 
has been accomplished in a manner that is 
consistent with this Remand, and if the 
benefits sought on appeal remain denied, 
the appellant should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  The appropriate period 
of time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeal


 Department of Veterans Affairs


